Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 15, 2018

The Court of Appeals hereby passes the following order:



A18E0036. ALAJAJI v. CASE.

      Pursuant to Court of Appeals Rule 40 (b), Alajaji filed an emergency motion

for an extension of time to file an application for discretionary appeal of the trial

court’s final judgment on his petition to modify child support. See Court of Appeals

Rule 31 (i) (“The motion for an extension of time shall be submitted pursuant to Rule

40 (b).”) This Court will not grant an extension of time to file a discretionary

application unless the motion for extension is filed on or before the application due

date. See Rule 31 (i).

      In this case, the trial court’s order was entered on February 15, 2018, and thus

a motion for discretionary appeal must be filed on or before March 19, 2018. See

Rule 31 (a) (“An application for discretionary appeal must generally be filed in this

Court within 30 days of the date of the entry of the trial court’s order being

appealed.”) This motion for extension was filed on March 14, 2018.

      Accordingly, Alajaji’s emergency motion for an extension of time to file an
application for discretionary appeal is GRANTED. Alajaji is hereby directed to file

his application for discretionary appeal on or before March 31, 2018, and is further

directed to include with his application a copy of this order.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/15/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.